Citation Nr: 0810495	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-09 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus prior to October 25, 2005.  

2.  Entitlement to a rating in excess of 40 percent for 
diabetes mellitus from October 25, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to 
June 1971.  He served in Vietnam from November 1969 to 
October 1970, and his awards include the Combat Infantryman 
Badge and the Purple Heart Medal.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Albuquerque, New Mexico.  In an 
August 2004 rating decision, the RO denied increased ratings 
for the veteran's service-connected post-traumatic stress 
disorder (PTSD) and diabetes mellitus, then respectively 
rated as 70 percent and 20 percent disabling.  The veteran 
disagreed, and he and perfected his appeal as to the denial 
of each of the increased rating claims.  Following that, the 
RO, in a rating decision dated in January 2006, granted an 
increased rating, from 20 percent to 40 percent, for diabetes 
mellitus effective October 25, 2005, and continued the 
20 percent rating prior to October 25, 2005.  The veteran 
continued his appeal and testified at a hearing held at the 
RO in April 2007.  In August 2007, the Board granted 
a 100 percent rating for PTSD and remanded the diabetes 
mellitus claim.  The Appeals Management Center (AMC) 
continued the previously assigned ratings for diabetes 
mellitus, and the case has been returned to the Board for 
further appellate consideration.  

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the veteran if further action is 
required.





REMAND

After completion of the development requested by the Board in 
its August 2007 remand, the AMC continued the 20 percent 
rating for diabetes mellitus prior to October 25, 2005, and 
the 40 percent rating from that date.  The AMC returned the 
case to the Board in late February 2008.  In March 2008, the 
veteran wrote to the Board concerning VA treatment he had 
received for his diabetes mellitus during 2006 and 2007 and 
his participation in a VA diabetes education program in which 
he was enrolled at the time of his letter.  With his letter, 
he enclosed a February 2008 statement from his wife in which 
she described her observations of the veteran's symptoms and 
her participation in his care.  In addition, the veteran 
submitted a June 2007 letter from the Social Security 
Administration (SSA) notifying him that he was entitled to 
monthly disability benefits beginning in September 2007.  

It is apparent that the veteran believes this information to 
be relevant to his increased rating claims.  Rather than 
requesting that the veteran decide whether he wishes to waive 
consideration of this evidence by the agency of original 
jurisdiction under the provisions of 38 C.F.R. § 20.1304, the 
Board will remand the case so that action may be taken to 
obtain records SSA considered in arriving at its disability 
determination.  In this regard, VA has a duty to obtain SSA 
records when it has actual notice that the veteran is 
receiving SSA benefits.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 188 (2002); Voerth v. West, 13 Vet. App. 117, 121 
(1999); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  
Action should be taken to contact SSA and obtain and 
associate with the claims file copies of the veteran's 
records regarding SSA benefits, including the medical records 
upon which the current and any prior decision was based.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  

Recently, in January 2008, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in which it 
specified its interpretation of notice VA must provide a 
veteran in an increased rating claim to assure compliance 
with the provisions of 38 U.S.C. § 5103(a).  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  The Court stated that for 
an increased-compensation claim, section § 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores, 22 Vet. App. at 43.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44.  

Although the veteran has received notice that complies at 
least partially with the requirements outlined above, the 
Board will request that he now be provided with complete 
notice that complies fully with the notice requirements 
outlined by the Court in Vazquez-Flores.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter 
explaining, in terms of 38 U.S.C. 
§§ 5103 and 5103A, the need for 
additional evidence regarding his 
increased rating claims.  The letter 
must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claims, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is 
expected to provide, and request that 
he provide any and all relevant 
evidence currently in his possession 
that he has not submitted previously.  

It is essential that this letter notify 
the veteran that, to substantiate his 
increased rating claims: (1) he must 
provide, or ask VA to obtain, medical 
or lay evidence demonstrating a 
worsening or increase in severity of 
the disability and the effect that 
worsening has on the claimant's 
employment and daily life; (2) if the 
diagnostic code under which the 
claimant is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant demonstrating 
a noticeable worsening or increase in 
severity of the disability and the 
effect of that worsening has on the 
claimant's employment and daily life 
(such as a specific measurement or test 
result), the Secretary must provide at 
least general notice of that 
requirement to the claimant; (3) he 
must be notified that, should an 
increase in disability be found, a 
disability rating will be determined by 
applying relevant diagnostic codes; and 
(4) the notice must also provide 
examples of the types of medical and 
lay evidence that the claimant may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 
(2008).   

2.  Obtain and associate with the 
claims file VA medical records for the 
veteran dated from October 2007 to the 
present.  

3.  Contact the Social Security 
Administration (SSA) and obtain and 
associate with the claims file copies of 
the veteran's records regarding SSA 
disability benefits, including all SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.  

4.  Then, after completion of any other 
development indicated by the state of the 
record, including a VA examination if 
deemed appropriate, readjudicate 
entitlement to a rating in excess of 
20 percent for diabetes mellitus prior to 
October 25, 2005, and entitlement to a 
rating in excess of 40 percent for 
diabetes mellitus from October 25, 2005.  
If any benefit sought on appeal remains 
denied, issue an appropriate supplemental 
statement of the case (SSOC) that 
addresses all evidence added to the 
record since the November 2007 SSOC.  The 
veteran and his representative should be 
provided an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



